DETAILED ACTION
1.	 Claims 1-16, and 18-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 02/01/2022, claims 1-5, 7-16 have been amended. Claims 6, and 18 have been kept original. Claim 17 have been cancelled. Clams 19-21 have been newly added. The currently pending claims considered below are Claims 1-16, and 18-21.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

s 1-16, and 18-21 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The term “such that” in claims 1, 7, and 13 are a relative term which renders the claim indefinite. The term “such that” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “such that” is render the limitation “updating the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics.” Indefinite for the above reasons.
Dependent claims 2-6, 8-12, 14-16, and 18-21 are rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 7-8, 13-14, and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Barsness et al. (US 20120150806 A1) in view of Mayer et al. (US 20200319799 A1) in further view of Botes et al. (US 20180260125 A1).

As per claim 1, Barsness teaches a computer-implemented method, comprising (Barsness, par. [0004], a method for normalizing a database as part of a database restore): 
receiving a request to restore a database in a cloud computing environment (Barsness, fig. 6, par. [0070], “Upon receiving the database restore request, the DBMS 130 retrieves backup data associated with the specified previous state of the database (step 625).” Wherein the receiving the database restore request is interpreted as the receiving a request to restore a database. Further, par. [0028]-[0029], “For example, the DBMS 130 could execute on a computing system in the cloud and process queries to access the database 132 received from users and applications in the cloud”. Therefore the receiving the database restore request is inherent to be execute   in a cloud computing environment, see also par. [0028], “Embodiments of the invention may be provided to end users through a cloud computing infrastructure.”); 
retrieving historical database restore outcome information pertaining to previous database restore processes (Barsness, fig. 6:635, par. [0070]-[0071], “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where retrieves historical usage data associated with the database is interpreted as the retrieving historical database restore outcome information pertaining to previous database restore processes. For example, the outcome information pertaining to previous database restore processes can be the combination of two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables. Further, fig. 3, par. [0051], “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information), 
each previous database restore process including a set of database restore operations (Barsness, fig. 6:640, par. [0070]-[0071], “the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database …” and “the normalization operation may include combining two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables.” Where the set of the restore operations is interpreted as the operations that combine/merge or split database table operations into two or more data base tables that is part of the normalization operation prior to restore the database), 
the historical database restore outcome information indicating (Barsness, fig. 1:134, par. [0073], “the historical usage data indicates that two database tables should be merged into a single table” Where the historical usage data indicates that two database tables should be merged into a single table is interpreted as the historical database restore outcome information indicating), 
for at least one database restore operation of the set of database restore operations (Barsness, par. [0073], “determine that the tables should not be merged, since such a merger would result in increased database trigger activity for the database” where normalization is inherent to determine which table should be merged where the merge is part of the set of operation that restore data), 
a corresponding set of database restore operation characteristics (Barsness, par. [0075], “the database normalization component 134 generates a list of changes made to the database (step 645).” Where the changes made to the database is interpreted as the corresponding set of database restore operation characteristics);
at least in part, on the retrieved historical database restore outcome information (Barsness, fig. 3, par. [0051], “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where historical usage data associated with the database is being retrieved historical database restore outcome information), 
generating a restore plan for the database based at least in part on the error probabilities (Barsness, fig. 6:645, 8:835, par. [0070], [0080], “a restore point for a database may be created, preserving the state of the database on Nov. 8, 2010 at 5:00 pm. Such a restore point may then be stored as a set of backup data, which may later be used to restore the database back to the state it was in at 5:00 pm on Nov. 8, 2010.” Where restore point for a database created is interpreted as the generating a restore plan. It is noted that the error probabilities e error probabilities are taught by Botes, par. [0089], [0094]); 
restoring the database from an archive according to the restore plan (Barsness, fig. 8, par. [0071]-[0080], “Once the backup data is retrieved, the DBMS 130 restores the database using the backup data (step 630).” Where the backup data is interpreted as the archive according to the restore plan), 
wherein restoring the database includes performing a first set of database restore operations (Barsness, fig. 6, par. [0071]-[0072], “In one embodiment, the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database.” Where the restore operation is interpreted as the first set of database restore operations. The restore operation also includes a normalization operation); 
ascertaining an outcome of performing at least a first database restore operation of the first set of database restore operations (Barsness, fig. 6, par. [0040], [0073]-[0074], a normalization operation is determining whether and how a particular database construct should be optimized. Where the normalization operation is interpreted herein as the first database restore operation of the first set of database restore operations. The determine whether and how a particular database construct should be optimized is interpreted as the ascertaining an outcome of performing at least the first database restore operation); and
updating the historical database restore outcome information such that the 2historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics (Barsness, fig. 8, par. [0074]-[0075], [0080], “automatically update the data abstraction model as part of the normalization process.” Where to updated data abstraction model is inherent to updating the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics once the database normalization involves updating the historical database restore outcome information).
However, it is noted that the prior art of Barsness does not explicitly teach “an outcome indicating whether the database restore operation was successful;”
Mayer teaches an outcome indicating whether the database restore operation was successful (Mayer, par. [0154], “authorizing, by the backup and restore coordinator, the first restore request in response to an indication that the other backup completed.” Where the indication that the other backup completed is interpreted as the outcome indicating whether the database restore operation was successful);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mayer that teaches data backups and/or restores in virtual environments into Barsness that teaches normalizing data as part of a database restore. Additionally, this improves data presentation and access.
The motivation for doing so would be to reduce conflicts, collisions, and duplications realized when multiple types of backup solutions are implemented in the same virtual environment (Mayer par. [0007]). 
However, it is noted that the combination of the prior art of Barsness, and Mayer do not explicitly teach “predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based;”
On the other hand, in the same field of endeavor, Botes teaches predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based (Botes, par. [0089], [0094], “tracking and predicting error codes and faults within and across the Flash memory devices;” Where the predicting error codes and faults within and across the Flash memory devices is interpreted as the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems into the combination of Barsness that teaches normalizing data as part of a database restore, and Mayer that teaches data backups and/or restores in virtual environments. Additionally, this improves data presentation and access.
The motivation for doing so would be to improve safety of a data or to release addressable fast-write capacity for reuse (Botes par. [0099]). 

As per claim 2, Barsness teaches further comprising: repeating restoring the database, ascertaining the outcome, and updating the historical database restore outcome information (Barsness, fig. 8:835, “Once the data abstraction model is updated, the database normalization component 134 generates a report including any changes made to the database and any changes made to the data abstraction model as part of the normalization process (step 835)” Where the generates a report including any changes made to the database and any changes made to the data abstraction model as part of the normalization process is being repeating in the restoring the database to determine the result/outcome of the restore operation. Further, fig. 10, par. [0082], “However, as part of database normalization operations, the database normalization component 134 has replaced the values in the Comment column with a value of "1," "2" or "3." That is, based on the usage of the database table, the database normalization component 134 has determined that only a fixed set of data values are being inserted into the table.”  Where the determined that only a fixed set of data values are being inserted into the table is interpreted as the ascertaining the outcome, and updating the historical database restore outcome information).

As per claim 7, Barsness teaches a non-transitory computer-readable storage medium comprising computer-readable instructions stored thereon which, when executed by a processing device, are configurable to cause the processing device to (Barsness, par. [0021], “… a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.” Wherein the one or more computer readable medium(s) can be interpreted as the tangible, non-transitory computer-readable storage medium, the computer readable program code can be interpreted as the instructions.     Further, par. [0025], “… a processor of a general purpose computer …” Wherein the processor of a general purpose computer can be interpreted as the processing device): 
process a request to restore a database in a cloud computing environment (Barsness, fig. 6, par. [0070], “Upon receiving the database restore request, the DBMS 130 retrieves backup data associated with the specified previous state of the database (step 625).” Wherein the receiving the database restore request is interpreted as the receiving a request to restore a database. Further, par. [0028]-[0029], “For example, the DBMS 130 could execute on a computing system in the cloud and process queries to access the database 132 received from users and applications in the cloud”. Therefore the receiving the database restore request is inherent to be execute   in a cloud “Embodiments of the invention may be provided to end users through a cloud computing infrastructure.”); 
retrieve historical database restore outcome information pertaining to previous database restore processes (Barsness, fig. 6:635, par. [0070]-[0071], “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where retrieves historical usage data associated with the database is interpreted as the retrieving historical database restore outcome information pertaining to previous database restore processes. For example, the outcome information pertaining to previous database restore processes can be the combination of two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables. Further, fig. 3, par. [0051], “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information), 
each previous database restore process including a set of database restore operations (Barsness, fig. 6:640, par. [0070]-[0071], “the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database …” and “the normalization operation may include combining two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables.” Where the set of the restore operations is interpreted as the operations that combine/merge or split database table , 
the historical database restore outcome information indicating (Barsness, fig. 1:134, par. [0073], “the historical usage data indicates that two database tables should be merged into a single table” Where the historical usage data indicates that two database tables should be merged into a single table is interpreted as the historical database restore outcome information indicating), 
for at least one database restore operation of the set of database restore operations (Barsness, par. [0073], “determine that the tables should not be merged, since such a merger would result in increased database trigger activity for the database” where normalization is inherent to determine which table should be merged where the merge is part of the set of operation that restore data), 
a corresponding set of database restore operation characteristics (Barsness, par. [0075], “the database normalization component 134 generates a list of changes made to the database (step 645).” Where the changes made to the database is interpreted as the corresponding set of database restore operation characteristics);
at least in part, on the retrieved historical database restore outcome information (Barsness, fig. 3, par. [0051], “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information. Further, fig. 6:635, par. [0070]-[0071], “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where historical usage data associated with the database is being retrieved historical database restore outcome information), 
4generate a restore plan for the database based at least in part on the error probabilities (Barsness, fig. 6:645, 8:835, par. [0070], [0080], “a restore point for a database may be created, preserving the state of the database on Nov. 8, 2010 at 5:00 pm. Such a restore point may then be stored as a set of backup data, which may later be used to restore the database back to the state it was in at 5:00 pm on Nov. 8, 2010.” Where restore point for a database created is interpreted as the generating a restore plan. It is noted that the error probabilities e error probabilities are taught by Botes, par. [0089], [0094], above);
restore the database from an archive according to the restore plan (Barsness, fig. 8, par. [0071]-[0080], “Once the backup data is retrieved, the DBMS 130 restores the database using the backup data (step 630).” Where the backup data is interpreted as the archive according to the restore plan), 
wherein restoring the database includes performing a first set of database restore operations (Barsness, fig. 6, par. [0071]-[0072], “In one embodiment, the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database.” Where the restore operation is interpreted as the first set of database restore operations. The restore operation also includes a normalization operation); 
ascertain an outcome of performing at least a first database restore operation of the first set of database restore operations (Barsness, fig. 6, par. ; and 
update the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics (Barsness, fig. 8, par. [0074]-[0075], [0080], “automatically update the data abstraction model as part of the normalization process.” Where to updated data abstraction model is inherent to updating the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics once the database normalization involves updating the historical database restore outcome information). 
However, it is noted that the prior art of Barsness does not explicitly teach “an outcome indicating whether the database restore operation was successful;”
On the other hand, in the same field of endeavor, Mayer teaches an outcome indicating whether the database restore operation was successful (Mayer, par. [0154], “authorizing, by the backup and restore coordinator, the first restore request in response to an indication that the other backup completed.” Where the indication that the other backup completed is interpreted as the outcome indicating whether the database restore operation was successful);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mayer that teaches data backups and/or restores in virtual environments into Barsness that teaches normalizing data as part of a database restore. Additionally, this improves data presentation and access.
The motivation for doing so would be to reduce conflicts, collisions, and duplications realized when multiple types of backup solutions are implemented in the same virtual environment (Mayer par. [0007]). 
However, it is noted that the combination of the prior art of Barsness, and Mayer do not explicitly teach “predict error probabilities in relation to a plurality of sets of database restore operation characteristics based;”
On the other hand, in the same field of endeavor, Botes teaches predict error probabilities in relation to a plurality of sets of database restore operation characteristics based  (Botes, par. [0089], [0094], “tracking and predicting error codes and faults within and across the Flash memory devices;” Where the predicting error codes and faults within and across the Flash memory devices is interpreted as the predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botes that Barsness that teaches normalizing data as part of a database restore, and Mayer that teaches data backups and/or restores in virtual environments. Additionally, this improves data presentation and access.
The motivation for doing so would be to improve safety of a data or to release addressable fast-write capacity for reuse (Botes par. [0099]). 

As per claim 8, Barsness teaches further comprising instructions stored thereon which, when executed by the processing device, cause the processing device to: repeating restoring the database, ascertaining the outcome, and updating the historical database restore outcome information (Barsness, fig. 8:835, “Once the data abstraction model is updated, the database normalization component 134 generates a report including any changes made to the database and any changes made to the data abstraction model as part of the normalization process (step 835)” Where the generates a report including any changes made to the database and any changes made to the data abstraction model as part of the normalization process is being repeating in the restoring the database to determine the result/outcome of the restore operation. Further, fig. 10, par. [0082], “However, as part of database normalization operations, the database normalization component 134 has replaced the values in the Comment column with a value of "1," "2" or "3." That is, based on the usage of the database table, the database normalization component 134 has determined that only a fixed set of data values are being inserted into the table.”  Where the determined that only a fixed set of data values are being inserted into the table is .

As per claim 13, Barsness teaches a system, comprising (Barsness, fig. 1A, par. [0030], a computer system configured to run a database normalization component): 
a database system implemented using a server system, the database system configurable to cause (Barsness, fig. 1A, par. [0030], “the database system 120 includes, without limitation, a central processing unit (CPU) 122, system storage 124, I/O devices 126, a memory 128, and a network interface card 138.” Where the database system is interpreted as the database system implemented using the server system. Where the central processing unit (CPU) 122, system storage 124, I/O devices 126, a memory 128, and a network interface card 138 are components of a server system being used by the database system): 
6processing a request to restore a database in a cloud computing environment (Barsness, fig. 6, par. [0070], “Upon receiving the database restore request, the DBMS 130 retrieves backup data associated with the specified previous state of the database (step 625).” Wherein the receiving the database restore request is interpreted as the receiving a request to restore a database. Further, par. [0028]-[0029], “For example, the DBMS 130 could execute on a computing system in the cloud and process queries to access the database 132 received from users and applications in the cloud”. Therefore the receiving the database restore request is inherent to be execute   in a cloud computing environment, see also par. [0028], “Embodiments of the invention may be provided to end users through a cloud computing infrastructure.”); 
retrieving historical database restore outcome information pertaining to previous database restore processes (Barsness, fig. 6:635, par. [0070]-[0071], “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where retrieves historical usage data associated with the database is interpreted as the retrieving historical database restore outcome information pertaining to previous database restore processes. For example, the outcome information pertaining to previous database restore processes can be the combination of two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables. Further, fig. 3, par. [0051], “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information), 
each previous database restore process including a set of database restore operations (Barsness, fig. 6:640, par. [0070]-[0071], “the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database …” and “the normalization operation may include combining two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables.” Where the set of the restore operations is interpreted as the operations that combine/merge or split database table operations into two or more data base tables that is part of the normalization operation prior to restore the database), 
the historical database restore outcome information indicating (Barsness, fig. 1:134, par. [0073], “the historical usage data indicates that two database tables should be merged into a single table” Where the historical usage data indicates that two database tables should be merged into a single table is interpreted as the historical database restore outcome information indicating), 
for at least one database restore operation of the set of database restore operations (Barsness, par. [0073], “determine that the tables should not be merged, since such a merger would result in increased database trigger activity for the database” where normalization is inherent to determine which table should be merged where the merge is part of the set of operation that restore data), 
a corresponding set of database restore operation characteristics (Barsness, par. [0075], “the database normalization component 134 generates a list of changes made to the database (step 645).” Where the changes made to the database is interpreted as the corresponding set of database restore operation characteristics);
at least in part, on the retrieved historical database restore outcome information (Barsness, fig. 3, par. [0051], “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information. Further, fig. 6:635, par. [0070]-[0071], “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where historical usage data associated with the database is being retrieved historical database restore outcome information), 
generating a restore plan for the database based at least in part on the error probabilities (Barsness, fig. 6:645, 8:835, par. [0070], [0080], “a restore point for a database may be created, preserving the state of the database on Nov. 8, 2010 at 5:00 pm. Such a restore point may then be stored as a set of backup data, which may later be used to restore the database back to the state it was in at 5:00 pm on Nov. 8, 2010.” Where restore point for a database created is interpreted as the generating a restore plan. It is noted that the error probabilities e error probabilities are taught by Botes, par. [0089], [0094], above); 
restoring the database from an archive according to the restore plan (Barsness, fig. 8, par. [0071]-[0080], “Once the backup data is retrieved, the DBMS 130 restores the database using the backup data (step 630).” Where the backup data is interpreted as the archive according to the restore plan), 
wherein restoring the database includes performing a first set of database restore operations (Barsness, fig. 6, par. [0071]-[0072], “In one embodiment, the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database.” Where the restore operation is interpreted as the first set of database restore operations. The restore operation also includes a normalization operation); 
ascertaining an outcome of performing at least a first database restore operation of the first set of database restore operations (Barsness, fig. 6, par. [0040], [0073]-[0074], a normalization operation is determining whether and how a particular database construct should be optimized. Where the normalization operation is ; and 
updating the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding 7set of database restore operation characteristics (Barsness, fig. 8, par. [0074]-[0075], [0080], “automatically update the data abstraction model as part of the normalization process.” Where to updated data abstraction model is inherent to updating the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics once the database normalization involves updating the historical database restore outcome information).
However, it is noted that the prior art of Barsness does not explicitly teach “an outcome indicating whether the database restore operation was successful;”
On the other hand, in the same field of endeavor, Mayer teaches an outcome indicating whether the database restore operation was successful (Mayer, par. [0154], “authorizing, by the backup and restore coordinator, the first restore request in response to an indication that the other backup completed.” Where the indication that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mayer that teaches data backups and/or restores in virtual environments into Barsness that teaches normalizing data as part of a database restore. Additionally, this improves data presentation and access.
The motivation for doing so would be to reduce conflicts, collisions, and duplications realized when multiple types of backup solutions are implemented in the same virtual environment (Mayer par. [0007]). 
However, it is noted that the combination of the prior art of Barsness, and Mayer do not explicitly teach “predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based;”
On the other hand, in the same field of endeavor, Botes teaches predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based (Botes, par. [0089], [0094], “tracking and predicting error codes and faults within and across the Flash memory devices;” Where the predicting error codes and faults within and across the Flash memory devices is interpreted as the predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Botes that teaches synchronously replicating datasets and other managed objects to cloud-based Barsness that teaches normalizing data as part of a database restore, and Mayer that teaches data backups and/or restores in virtual environments. Additionally, this improves data presentation and access.
The motivation for doing so would be to improve safety of a data or to release addressable fast-write capacity for reuse (Botes par. [0099]). 

As per claim 14, Barsness teaches the database system further configurable to cause:  repeating restoring the database, ascertaining the outcome, and updating the historical database restore outcome information (Barsness, fig. 8:835, “Once the data abstraction model is updated, the database normalization component 134 generates a report including any changes made to the database and any changes made to the data abstraction model as part of the normalization process (step 835)” Where the generates a report including any changes made to the database and any changes made to the data abstraction model as part of the normalization process is being repeating in the restoring the database to determine the result/outcome of the restore operation. Further, fig. 10, par. [0082], “However, as part of database normalization operations, the database normalization component 134 has replaced the values in the Comment column with a value of "1," "2" or "3." That is, based on the usage of the database table, the database normalization component 134 has determined that only a fixed set of data values are being inserted into the table.”  Where the determined that only a fixed set of data values are being inserted into the table is interpreted as the ascertaining the outcome, and updating the historical database restore outcome information).
Barsness teaches the restore plan identifying a combination of restore operations, the combination of restore operations including one or more of (Barsness, par. [0072], [0075], combine tables during the restore operation. Where the combination of the tables is inherent to first identity the tables and the results of the combination of the tables are a combination of restore operations):
Additionally, Mayer teaches one or more full backups, one or more incremental backups, or one or more redo logs (Mayer, par. [0032], [0056], [0066], a full backup occurs).

As per claim 20, Barsness teaches each set of database restore operation characteristics of the historical database restore outcome information indicating (Barsness, par. [0075], “the database normalization component 134 generates a list of changes made to the database (step 645).” Where the changes made to the database is interpreted as the corresponding set of database restore operation characteristics);
Additionally, Mayer teaches for at least one database restore operation of the set of database restore operations, whether the corresponding restore operation is a full backup, incremental backup, or redo log (Mayer, par. [0032], [0056], [0066], a full backup occurs).

As per claim 21, Barsness teaches each of a plurality of sets of database restore operation characteristics corresponding to a different one of a plurality of combinations of restore operations (Botes, par. [0089], [0094], “tracking and predicting error codes and faults within and across the Flash memory devices;” Where 
Additionally, Mayer teaches each combination of database restore operations including one or more of. one or more full backups, one or more incremental backups, or one or more redo logs (Mayer, par. [0032], [0056], [0066], a full backup occurs).

7.	Claims 3, 5-6, 9, 11-12, 15, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Barsness et al. (US 20120150806 A1) in view of Mayer et al. (US 20200319799 A1) in further view of Botes et al. (US 20180260125 A1) still in further view of Gugick et al. (US 8260750 B1).

	As per claim 3, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Barsness, Mayer, and Botes do not explicitly teach “wherein predicting error probabilities comprises: predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on the historical database restore outcome information.”
On the other hand, in the same field of endeavor, Gugick teaches wherein predicting error probabilities comprises: predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on the historical database restore outcome information (Gugick, Column 6, Lines 54-63, “Each new backup file can pose a potential risk in that any damage to a backup (particularly the full backup) can limit one's ability to restore data. If there is X % chance of corruption, the risk of corruption when performing full backups is X %. However, with N backup files, the risk can increase to (N*X %). Thus, the maximum backup interval (determined by either number of files or time elapsed) can be used to reduce the risk of backup file corruption.” Wherein the N*X % chance of corruption can be interpreted as the predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on restore outcomes information. Where the corrupted artifact of a particular type herein can be interpreted as the backup file which can be divide in two different types files of a backup or files of incremental backup. Wherein determined by either number of files or time elapsed indicates that was using historical data happened in the past to determine the N*X % herein can be interpreted as the at least in part on stored restore outcomes information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gugick that teaches programmatically determining whether to perform full or partial backups into the combination of Barsness that teaches normalizing data as part of a database restore, Mayer that teaches data backups and/or restores in virtual environments, and Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems. Additionally, this improves data presentation and access.
 (Gugick Column 4, Lines1-2). 

As per claim 5, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 1 above.  
Additionally, Gugick teaches wherein generating the restore plan comprises predicting a fastest successful database restore process based on the historical database restore outcome information (Gugick, Column 4 Lines 9-24, “users can adjust the escalation parameters to improve or optimize backup time, storage space used, and/or restore time.” Further, “restore operations in this user's system might therefore be relatively fast because fewer or smaller partial backup files might be used in the restore.” Where the process of adjusting the escalation parameters can be interpreted as the predicting a fastest successful database restore process. improve/optimize backup time indicates that there's a comparison of what happened in the past that indicates the historical outcome. Further, restore operations in this user's system might therefore be relatively fast because fewer or smaller partial backup files might be used in the restore indicates that the bigger file product outcome that is not fast, so having a plan with a smaller file is likely producing fastest successful process so that a plan with fewer partial backup file is being generated. The generating the restore plan is taught on claim 1 above). 

Barsness, Mayer, and Botes teach all the limitations as discussed in claim 1 above.  
Additionally, Gugick teaches wherein the generated restore plan has a best chance of success in a least amount of time as compared to other restore plans (Gugick, Column 4, Lines 30-41, an escalation module determine escalation parameters to reduce backup times, backup storage consumption, and/or backup restore times. Wherein when escalation parameters with the reduce backup restore times can be interpreted as the generated restore plan has the best chance of success in a least amount of time as compared to other restore plans. Reduce restore times indicates that there was comparison of what happened in the past. The generating the restore plan is taught on claim 1 above).  

As per claim 9, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 7 above.  
However, it is noted that the combination of the prior art of Barsness, Mayer, and Botes do not explicitly teach “wherein predicting error probabilities comprises to: predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on the historical database restore outcome information,”
On the other hand, in the same field of endeavor, Gugick teaches wherein predicting error probabilities comprises 5to: predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on the historical database restore outcome information “Each new backup file can pose a potential risk in that any damage to a backup (particularly the full backup) can limit one's ability to restore data. If there is X % chance of corruption, the risk of corruption when performing full backups is X %. However, with N backup files, the risk can increase to (N*X % ). Thus, the maximum backup interval (determined by either number of files or time elapsed) can be used to reduce the risk of backup file corruption.” Wherein the N*X % chance of corruption can be interpreted as the predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on restore outcomes information. Where the corrupted artifact of a particular type herein can be interpreted as the backup file which can be divide in two different types files of a backup or files of incremental backup. Wherein determined by either number of files or time elapsed indicates that was using historical data happened in the past to determine the N*X % herein can be interpreted as the at least in part on stored restore outcomes information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gugick that teaches programmatically determining whether to perform full or partial backups into the combination of Barsness that teaches normalizing data as part of a database restore, Mayer that teaches data backups and/or restores in virtual environments, and Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems. Additionally, this improves data presentation and access.
 (Gugick Column 4, Lines1-2).

As per claim 11, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 7 above.  
Additionally, Gugick teaches wherein instructions to generate the restore plan comprise instructions to predict a fastest successful database restore process based on historical restore outcomes (Gugick, Column 4 Lines 9-24, “users can adjust the escalation parameters to improve or optimize backup time, storage space used, and/or restore time.” Further, “restore operations in this user's system might therefore be relatively fast because fewer or smaller partial backup files might be used in the restore.” Where the process of adjusting the escalation parameters can be interpreted as the predicting a fastest successful database restore process. improve/optimize backup time indicates that there's a comparison of what happened in the past that indicates the historical outcome. Further, restore operations in this user's system might therefore be relatively fast because fewer or smaller partial backup files might be used in the restore indicates that the bigger file product outcome that is not fast, so having a plan with a smaller file is likely producing fastest successful process so that a plan with fewer partial backup file is being generated. The generating the restore plan is taught on claim 1 above).

Barsness, Mayer, and Botes teach all the limitations as discussed in claim 7 above.  
Additionally, Gugick teaches wherein the generated restore plan has a best chance of success in a least amount of time as compared to other restore plans (Gugick, Column 4, Lines 30-41, an escalation module determine escalation parameters to reduce backup times, backup storage consumption, and/or backup restore times. Wherein when escalation parameters with the reduce backup restore times can be interpreted as the generated restore plan has the best chance of success in a least amount of time as compared to other restore plans. Reduce restore times indicates that there was comparison of what happened in the past. The generating the restore plan is taught on claim 1 above).

As per claim 15, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 13 above.  
However, it is noted that the combination of the prior art of Barsness, Mayer, and Botes do not explicitly teach “the database further configurable to cause: predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on the historical database restore outcome information.”
On the other hand, in the same field of endeavor, Gugick teaches the database further configurable to cause: predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on the historical database restore outcome information (Gugick, Column 6, “Each new backup file can pose a potential risk in that any damage to a backup (particularly the full backup) can limit one's ability to restore data. If there is X % chance of corruption, the risk of corruption when performing full backups is X %. However, with N backup files, the risk can increase to (N*X % ). Thus, the maximum backup interval (determined by either number of files or time elapsed) can be used to reduce the risk of backup file corruption.” Wherein the N*X % chance of corruption can be interpreted as the predicting a probability of encountering a corrupted artifact of a particular type during the database restore based at least in part on restore outcomes information. Where the corrupted artifact of a particular type herein can be interpreted as the backup file which can be divide in two different types files of a backup or files of incremental backup. Wherein determined by either number of files or time elapsed indicates that was using historical data happened in the past to determine the N*X % herein can be interpreted as the at least in part on stored restore outcomes information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gugick that teaches programmatically determining whether to perform full or partial backups into the combination of Barsness that teaches normalizing data as part of a database restore, Mayer that teaches data backups and/or restores in virtual environments, and Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems. Additionally, this improves data presentation and access.
The motivation for doing so would be to advantageously reduce backup times, backup storage consumption, and/or backup restore times. (Gugick Column 4, Lines1-2).
Barsness, Mayer, and Botes teach all the limitations as discussed in claim 13 above.  
Additionally, Gugick teaches wherein the generated restore plan has a best chance of successin a least amount of time as compared to other restore plans (Gugick, Column 4, Lines 30-41, an escalation module determine escalation parameters to reduce backup times, backup storage consumption, and/or backup restore times. Wherein when escalation parameters with the reduce backup restore times can be interpreted as the generated restore plan has the best chance of success in a least amount of time as compared to other restore plans. Reduce restore times indicates that there was comparison of what happened in the past. The generating the restore plan is taught on claim 1 above).

8.	Claims 4, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Barsness et al. (US 20120150806 A1) in view of Mayer et al. (US 20200319799 A1) in further view of Botes et al. (US 20180260125 A1) still in further view of Chen et al. (US 20190073283 A1).

	As per claim 4, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Barsness, Mayer, and Botes do not explicitly teach “the error probabilities comprising a corruption probability of a version of database software used for a database backup and computing hardware of the cloud computing environment used to perform the database backup.”
On the other hand, in the same field of endeavor, Chen teaches the error probabilities comprising a corruption probability of a version of database software used for a database backup and computing hardware of the cloud computing environment used to perform the database backup (Chen, par. [0088], “In addition, conventional enterprise storage solutions are often made up of millions of lines of code which increases the probability of a software related failure compared to hardware based failures.” Wherein the probability of a software failure can be interpreted as the at least in part on a corruption probability of version of database software used for a database backup, and the probability of hardware based failures can be interpreted as the at least in part on a corruption probability computing hardware of the cloud computing environment used to perform the database backup. Where the conventional enterprise storage solutions enterprise storage solutions are inherent to use database back software and hardware. Further, fig. 1 par. [0034], representation of a cluster of systems commonly referred to as a "cloud." In cloud computing. Wherein the conventional enterprise storage solutions are interpreted to being run. Wherein the increases the probability indicates that the probability was generated in the past and is now being increase. The generating the restore plan is taught on claim 1 above).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen that teaches data storage system for improved dual controller configurations into the combination of Barsness that teaches normalizing data as part of a database restore, Mayer that teaches data backups and/or restores in virtual environments, and Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems. Additionally, this improves data presentation and access.
The motivation for doing so would be to improve dual controller system configurations in order to minimize performance impact (Chen par. [0003]). 

As per claim 10, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 7 above.  
However, it is noted that the combination of the prior art of Barsness, Mayer, and Botes do not explicitly teach “the error probabilities comprising a corruption probability of a version of database software used for a database backup and computing hardware of the cloud computing environment used to perform the database backup.”
On the other hand, in the same field of endeavor, Chen teaches the error probabilities comprising a corruption probability of a version of database software used for a database backup and computing hardware of the cloud computing environment used to perform the database backup (Chen, par. [0088], “In addition, conventional enterprise storage solutions are often made up of millions of lines of code which increases the probability of a software related failure compared to hardware based failures.” Wherein the probability of a software failure can be interpreted as the at least in part on a corruption probability of version of database software used for a database backup, and the probability of hardware based failures can be interpreted as the at least in part on a corruption probability computing hardware .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen that teaches data storage system for improved dual controller configurations into the combination of Barsness that teaches normalizing data as part of a database restore, Mayer that teaches data backups and/or restores in virtual environments, and Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems. Additionally, this improves data presentation and access.
The motivation for doing so would be to improve dual controller system configurations in order to minimize performance impact (Chen par. [0003]). 

As per claim 16, Barsness, Mayer, and Botes teach all the limitations as discussed in claim 13 above.  
However, it is noted that the combination of the prior art of Barsness, Mayer, and Botes do not explicitly teach “the error probabilities comprising a corruption probability of a version of database software used for a database backup and computing hardware of the cloud computing environment used to perform the database backup.”
On the other hand, in the same field of endeavor, Chen teaches the error probabilities comprising a corruption probability of a version of database software used for a database backup and computing hardware of the cloud computing environment used to perform the database backup (Chen, par. [0088], “In addition, conventional enterprise storage solutions are often made up of millions of lines of code which increases the probability of a software related failure compared to hardware based failures.” Wherein the probability of a software failure can be interpreted as the at least in part on a corruption probability of version of database software used for a database backup, and the probability of hardware based failures can be interpreted as the at least in part on a corruption probability computing hardware of the cloud computing environment used to perform the database backup. Where the conventional enterprise storage solutions enterprise storage solutions are inherent to use database back software and hardware. Further, fig. 1 par. [0034], representation of a cluster of systems commonly referred to as a "cloud." In cloud computing. Wherein the conventional enterprise storage solutions are interpreted to being run. Wherein the increases the probability indicates that the probability was generated in the past and is now being increase. The generating the restore plan is taught on claim 1 above).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen that teaches data storage system for improved dual controller configurations into the combination of Barsness that teaches normalizing data as part of a database restore, Mayer that teaches data backups and/or restores in virtual environments, and Botes that teaches synchronously replicating datasets and other managed objects to cloud-based storage systems. Additionally, this improves data presentation and access.
The motivation for doing so would be to improve dual controller system configurations in order to minimize performance impact (Chen par. [0003]). 

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dixith et al. (US 20200310922 A1), teaches accelerated restoration of data storage system operation at a disaster recovery site.
Bensberg et al. (US 20180232412 A1), teaches recovering a distributed database system.
Tsaur et al. (US 9489271 B1), teaches a user interface for restoring such databases.
Feng et al. (US 20120246118 A1), teaches database system for restoring tenant data in a multi-tenant environment.

Response to Arguments
10.	Due to the amendments made to claim 13 the 35 U.S.C. § 101 Software per se rejection of last office action; therefore, this rejection is hereby withdrawn. 



Applicant's arguments, filed on 02/01/2022 with respect to the rejection of claims limitations “an outcome indicating whether the database restore operation was successful; and predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based” claimed similarly in claims 1, 7, and 13 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-12), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that the combination of the prior arts of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 “an outcome indicating whether the database restore operation was successful; and predicting error probabilities in relation to a plurality of sets of database restore operation characteristics based” (Applicant arguments, pages 10-12). It is respectfully submitted that the combination of the prior arts of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) is no longer used to teach these limitations but the newly added prior arts of Mayer et al. (US 20200319799 A1), and Botes et al. (US 20180260125 A1) prior arts teaches these limitations as show above. Claims 7, and 13 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant's arguments, filed on 02/01/2022 with respect to the rejection of claims the remaining limitations of the claims 1, 7, and 13 under 35 U.S.C. §103 (Applicant’s arguments, pages 10-12), have been fully considered and are not persuasive. Therefore, the rejection has been maintained and see the reasons below.
Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “receiving a request to restore a database in a cloud computing environment;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “Upon receiving the database restore request, the DBMS 130 retrieves backup data associated with the specified previous state of the database (step 625).” Wherein the receiving the database restore request is interpreted as the receiving a request to restore a database. Further, “For example, the DBMS 130 could execute on a computing system in the cloud and process queries to access the database 132 received from users and applications in the cloud”. Therefore, the receiving the database restore request is inherent to be execute in a cloud computing environment, “Embodiments of the invention may be provided to end users through a cloud computing infrastructure. See fig. 6, par. [0028]-[0029], [0070].

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “retrieving historical database restore outcome information pertaining to previous database restore processes;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where retrieves historical usage data associated with the database is interpreted as the retrieving historical database restore outcome information pertaining to previous database restore processes. For example, the outcome information pertaining to previous database restore processes can be the combination of two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables. Further, “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information. See figs. 3, 6:635, par. [0051], [0070]-[0071].
Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “each previous database restore process including a set of database restore operations;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database …” and “the normalization operation may include combining two or more database tables into a single database table, or may include splitting a single database table into two or more data base tables.” Where the set of the restore operations is interpreted as the operations that combine/merge or split database table operations into two or more data base tables that is part of the normalization operation prior to restore the database. See fig. 6:640, par. [0070]-[0071].

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “the historical database restore outcome information indicating;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “the historical usage data indicates that two database tables should be merged into a single table” Where the historical usage data indicates that two 

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “for at least one database restore operation of the set of database restore operations;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “determine that the tables should not be merged, since such a merger would result in increased database trigger activity for the database” where normalization is inherent to determine which table should be merged where the merge is part of the set of operation that restore data par. [0073].

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “a corresponding set of database restore operation characteristics;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “the database normalization component 134 generates a list of changes made to the database (step 645).” Where the changes made to the database is interpreted as the corresponding set of database restore operation characteristics. See par. [0075].

Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “at least in part, on the retrieved historical database restore outcome information;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “perform normalization on the database based on historical database usage data, and then update the data abstraction model to account for any modifications made to the database structure.” Where the data abstraction model is interpreted to retrieves historical database restore outcome information. Further, “the database normalization component 134 retrieves historical usage data associated with the database (step 635).” Where historical usage data associated with the database is being retrieved historical database restore outcome information. See fig. 3, 6:635, par. [0051], [0070]-[0071].

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “generating a restore plan for the database based at least in part on the error probabilities;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “a restore point for a database may be created, preserving the state of the database on Nov. 8, 2010 at 5:00 pm. Such a restore point may then be stored as a set of backup data, which may later be used to restore the database back to the state it was in at 5:00 pm on Nov. 8, 2010.” Where restore point for a database 

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “restoring the database from an archive according to the restore plan;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “Once the backup data is retrieved, the DBMS 130 restores the database using the backup data (step 630).” Where the backup data is interpreted as the archive according to the restore plan. See fig. 8, par. [0071]-[0080].

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “wherein restoring the database includes performing a first set of database restore operations;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “In one embodiment, the database normalization component 134 may have previously collected the historical usage data prior to the restore operation by monitoring the actions of the database and monitoring requests incoming to the database.” Where the restore operation is interpreted as the first set of database restore operations. The restore operation also includes a normalization operation. See fig. 6, par. [0071]-[0072].
Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “ascertaining an outcome of performing at least a first database restore operation of the first set of database restore operations;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches a normalization operation is determining whether and how a particular database construct should be optimized. Where the normalization operation is interpreted herein as the first database restore operation of the first set of database restore operations. The determine whether and how a particular database construct should be optimized is interpreted as the ascertaining an outcome of performing at least the first database restore operation. See fig. 6, par. [0040], [0073]-[0074].

Applicant argues that the prior art of Barsness et al. (US 20120150806 A1), Novick et al. (US 20140310245 A1), and Gugick et al. (US 8260750 B1) do not disclosed the following limitation “updating the historical database restore outcome information such that the historical database restore outcome information indicates, for at least the first database restore operation of the first set of database restore operations, the outcome of the first database restore operation and the corresponding set of database restore operation characteristics;” (page 11). Respectfully, the examiner disagrees, see the clarification below. 
Barsness teaches “automatically update the data abstraction model as part of the normalization process.” Where to updated data abstraction model is inherent to updating the historical database restore outcome information such that the historical  par. [0074]-[0075], [0080].

Claims 7, and 13 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/           Supervisory Patent Examiner, Art Unit 2168